DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 3 is rejected under 35 USC §112(b).  This rejection is set forth in the prior Office action mailed on  August 26, 2022. 
Response to Arguments
Applicant's arguments filed on October 28, 2022 have been fully considered but they are not persuasive.
As to the indefinite of the term “water soluble”  the term has been interpreted as indicated in the specification and claim 2, i.e. as salts having the solubility at 20 ºC  between 15g/100 ml to 100 g/100 ml.
Applicants argue that the term “pore forming agents” are not indefinite, since one of ordinary skill in the art would know what those compounds are and that breadth is not equated with indefiniteness. The arguments are not convincing, because the breath is so broad that makes the claim omnibus, in that it fails to point out what is included or excluded by the claim language. 
Applicants argue that the examiner did not present evidence that one of ordinary skill in the art would not know understand with certainty whether a given constituent was a pore forming agent or not. The arguments are not convincing, because if the specification does not provide any guidance as to what a compound is or could do, then it is the burden on applicants to provide evidence that one of ordinary skill in the art would know what the real meaning and breath of the term, since only applicants would know what “porous forming agent(s)” would work in the invention or if any porous forming agent would work in the invention. Applicants presented a reference as evidence that one of ordinary skill in the art would know as “porous forming agent(s)” and said reference shows that water and NaCl, which are porous forming agents; see pages 1139 and 1140 part of Table 1 and said compounds are part of the components of the claims, i.e., water as a solvent and NaCl explicitly discusses as water soluble salt; see page 3, penultimate line, and thus it makes the claims more confusing since it is unclear what porous forming compounds cannot be used. Moreover, it has been held that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). The mere absence of a positive recitation is not basis for an exclusion. 
Applicants asked for the rejoinder of the withdrawn claims, but said claims cannot be rejoined, for several reasons:
The withdrawn claims are improper, because the dependent claim does not claim a product but a process of making it and when a claim depends on another claim all the limitations of the claim which it depends are part of said claim and not just part of it, i.e., in this case just the product. Moreover;
What was indicated as allowable was the method of making a product and not the product per se and thus the process of using and the product by process claims cannot be rejoined, since the allowability of the product has not been determined.
Allowable Subject Matter
Claims 1-2, 4-6 and 21-22 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  see reasons in the previous office action, mailed on August 26, 2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF